Case:21-00524-jwo Doc #:11 Filed: 03/08/2021 Page 1of1

 

08/17
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN
In re: Case No. —/—-O052 ¥- ah
Larry Allen Cluchey Chapter 7 v

Debtor.
/

 

ASSET PROTECTION REPORT

Pursuant to Local Bankruptcy Rule 1007-2(d), debtors filing a Chapter 7 petition and debtors in a
case converting to Chapter 7 must file an Asset Protection Report. List below any property
referenced on Schedule D (Creditors Holding Secured Claims); or Schedule G (Executory
Contracts and Unexpired Leases); and any insurable asset in which there is nonexempt
equity. For each asset listed, provide the following information regarding property damage or

casualty insurance:

 

 

 

 

 

IS ASSET | NAME & ADDRESS OF POLICY 0 RENEW
RENEW
IN ito aches Jules) INSURED? AGENT OR ERE ON | INSURANCE ON
(Yes/No) INSURANCE CO. EXPIRATION?
(MM/YYYY)
(Yes/No)
7095 Mindew Drive SW Byron Yes State Farm 06/2021 Yes
Center, MI 49315 Kent County Dave Ahrens Ins Agency
Parcel Number 41-21-10-281-021 1839 R W Berends Dr SW
SEV $156900 Wyoming, MI_ 49519
7031 Mindew Drive SW Byron Yes USAA Casualty & Insur. 04/2021 Yes by Co-Owner
Center, MI 49315 Kent County 9800 Fredericksburg
Parcel # 41-21-10-281-049 2020 SEV San Antonio, TX 78288
$156600
2018 Honda CR-V Yes State Farm 06/2021 Yes
VIN ending in 3058 - owned jointly Dave Ahrens Ins Agency
with non filing spouse 1839 R W Berends Dr SW
Wyoming, MI_49519
Household Goods & Furnishings, Yes State Farm 06/2021 Yes

Electronics, Computer, et al -
owned jointly with nonfiling spouse

Dave Ahrens Ins Agency
1839 R W Berends Dr SW
Wyoming, MI_ 49519

 

 

 

 

 

 

 

 

If the debtor is self-employed, does the debtor have general liability insurance for business activities?

| declare, under penalty of perjury, that the above information is true and accurate to the best of my
knowledge. | intend to provide insurance protection for any exemptible interests in real or personal
property of the estate, and | request that the trustee not expend estate funds to procure insurance
coverage for my exemptible assets.

Dated: 2/7/2402 /

  

c. __Yarry Allen Cluchey

Debtor

Pursuant to LBR 1007-2(f), debtor is required to provide the trustee with a copy of the Declarations Page
for any insurance policy covering an insurable asset at least 7 days before the date first set for the

meeting of creditors.

 
